        Case: 1:21-cv-00445 Document #: 8 Filed: 04/30/21 Page 1 of 3 PageID #:27




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION

DR. ROBERT GERBER                             )
on behalf of Plaintiff and the                )
class members defined below,                  )
                                              )
                Plaintiff,                    )      2021-cv-445
                                              )
         v.                                   )
                                              )
LUNA CARE, INC.,                              )
and JOHN DOES 1-10                            )
           Defendant.                         )

                                       STATUS REPORT

         Plaintiff Dr. Robert Gerber (“Plaintiff” or “Gerber”), by and through his counsel, submits

the following report as to his contact with Defendant.

         Plaintiff reports that he has, through Counsel, communicated with a representative of

Defendant, Luna Care, Inc. on several occasions since service was effectuated on January 27, 2021.

Specifically, Plaintiff’s Counsel has endeavored to inform Luna Care, Inc. concerning the dates

and deadlines set by the Court as well as the information that would be needed for purposes of

considering settlement.

         Most recently, on April 8, 2021, the undersigned counsel for Plaintiff spoke with a

representative of Defendant and, on April 21, 2021 sent an email in follow up to the conversation

and again requesting the information / materials discussed.        In addition, counsel informed

Defendant of and provided Defendant with a copy of the Court’s minute order dated April 14,

2021.

         No response was received from Defendant until April 29, 2021.              Unfortunately,

Defendant’s response failed to provide information previously requested by Plaintiff. Nonetheless,
      Case: 1:21-cv-00445 Document #: 8 Filed: 04/30/21 Page 2 of 3 PageID #:28




Plaintiff believes that settlement is still feasible and requests additional time to complete

negotiations prior to moving for default.

        In light of the current status, Plaintiff requests that the Court set the matter for a status in

45-60 days at which time Plaintiff will advise as to the status of settlement and, either dismiss the

action or move for entry of default against Defendant.

        WHEREFORE, Plaintiff respectfully requests that this Court enter an Order setting this

matter for status in 45-60 days, and grant such other relief as this Court deems just and appropriate.


    Dated: April 30, 2021                      Respectfully submitted,



                                                 By:/s__Dulijaza Clark__________

                                                Dulijaza Clark
                                                Daniel A. Edelman
                                                Edelman, Combs, Latturner & Goodwin, LLC 20
                                                S. Clark Street, Suite 1500
                                                Chicago,     IL     60603
                                                jclark@edcombs.com
                                                dedelman@edcombs.com
                                                (312) 739-4200

                                                Attorneys for Plaintiff




.
      Case: 1:21-cv-00445 Document #: 8 Filed: 04/30/21 Page 3 of 3 PageID #:29




                                CERTIFICATE OF SERVICE

        I, Dulijaza Clark, hereby certify that on April 30, 2021, I caused a true and accurate copy
of the foregoing document to be filed via the courts CM/ECF online system, after which, a copy
was mailed to:

       Luna Care, LLC
       445 Maple St.
       Palo Alto, CA 94301


                                             s/ Dulijaza Clark
                                             Dulijaza (Julie) Clark

Daniel A. Edelman
Dulijaza (Julie) Clark
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark St., Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com
